Exhibit 10.48

       

As of March 1, 2004

     

Mr. Howard Leitner

48 Touchstone Way

Millwood, NY 01546

 

Dear Howard:

 

Reference is made to your Employment Agreement, dated as of March 1, 1999, as
amended by letter agreements, dated as of October 25, 2001, and as of March 1,
2003 (together, the "Employment Agreement"). The following paragraphs of your
Employment Agreement are revised to read as follows:

 

1.

Paragraph 1 is hereby amended so that the words in the fourth sentence "an
exclusive and" are deleted and replaced with the word "a".

 

2.

Paragraph 6(a) is hereby amended by adding the following sentence:

   

"The term of your employment hereunder is hereby extended for a period of
one-year to February 28, 2006, subject, however, to early termination pursuant
to the provisions of subparagraphs 5(b) or 5(c) below."

 

3.

Paragraph 6(c) is hereby amended by adding the following sentence:

   

"Upon the termination of your employment hereunder as aforesaid, the Company
shall be relieved of any and all further obligations to you arising out of this
Agreement, except for benefits available under the Company's retirement plan,
savings plan, disability program, if applicable, and any accrued and unpaid
salary and vacation benefits, and authorized expenses."

 

4.

With respect to Paragraph 7 of the Employment Agreement, please be advised that
you will be executing a new Trade Secret Agreement, a copy of which is attached
hereto as Exhibit A.

 

5.

Paragraph 9 is hereby amended by adding the words "including the attachment
hereto" between the words "Agreement" and "shall".

 

 

Except as set forth above, this letter shall not amend or affect your Employment
Agreement. Your underlying Employment Agreement, as hereby amended, is to remain
in full force and effect. If the above is in accordance with your understanding,
please sign the enclosed duplicate of this letter and return it to me. Upon our
receipt of your fully executed copy, this shall constitute a binding agreement
between us.

   

Very truly yours,

   

SEQUA CORPORATION

     

By:

/s/ Norman E. Alexander





 

Norman E. Alexander

 

Chairman and Chief Executive Officer

 

AGREED TO AND ACCEPTED

 

/s/ Howard Leitner





Howard Leitner

 

Date:







 

 

SEQUA CORPORATION TRADE SECRET AGREEMENT

Employee Name

Division/Unit

Date

Howard Leitner

Executive Officers

March 1, 2004



 

1.  Confidential Information and Trade Secrets

During the course of Employee's employment with SEQUA CORPORATION, a Delaware
corporation ("SEQUA"), Employee has in the past and will in the future acquire
and have access to trade secrets and/or confidential information belonging to
SEQUA. These trade secrets and/or confidential information include, without
limitation, business and technical information, whatever its nature and form and
whether obtained orally, by observation, from written materials or otherwise, as
for example: (i) financial and business information, such as information with
respect to costs, commission, fees, profits, sales, markets, mailing lists,
strategies and plans for future business, new business, product or other
development, potential acquisitions or divestitures, and new marketing ideas;
(ii) product and technical information, such as devices, formulas and
compositions of matter and processes relating to the manufacture of SEQUA's
products, designs, drawings, specifications and blueprints of machinery and
equipment, new and innovative product ideas, methods, procedures, devices, data
processing programs, software, software codes, computer models, research and
development projects, compositions of matter and methods of manufacture of
products under investigation in the laboratories, pilot plants or plants of
SEQUA; (iii) marketing information, such as information on markets, end users
and applications, the identity of SEQUA's customers, suppliers, and
distributors, their names and addresses, the names of representatives of SEQUA's
customers, distributors or suppliers responsible for entering into contracts
with SEQUA, SEQUA's financial arrangements with its distributors and suppliers,
the amounts paid by such customers to SEQUA, specific customer needs and
requirements, leads and referrals to prospective customers; and (iv) personnel
information, such as the identity and number of SEQUA's employees, their
salaries, bonuses, benefits, skills, qualifications, and abilities. Employee
acknowledges and agrees that the Confidential Information and Trade Secrets are
not generally known or available to the general public, but have been developed,
complied or acquired by SEQUA at its great effort and expense and for commercial
advantage and, therefore, takes every reasonable precaution to prevent the use
or disclosure of any part of it by or to unauthorized persons. Confidential
Information and Trade Secrets can be in any form: oral, written or machine
readable, including electronic files.

This letter, when accepted by you, will evidence your agreement in consideration
and as a condition of your employment or continued employment by SEQUA and the
wages or salary to be paid to you by SEQUA:

(a.)  That you will not, in any manner, either during your employment or at any
time after termination of your employment with SEQUA, duplicate, remove,
transfer, disclose or utilize, or knowingly allow any other persons to
duplicate, remove, transfer, disclose or utilize information, property, assets,
trade secrets or other things of value of SEQUA which have not been subject to
public disclosure, except as required in the course of your employment at SEQUA.
Further, upon such termination of your employment with SEQUA or at any time
SEQUA may request, you will immediately return to SEQUA all property of SEQUA
including any samples, notes, records, technical reports, electronic records,
market research reports, files, correspondence, plans, research notebooks,
drawings, customer lists, supplier lists, employee lists and planning documents,
as well as all copies thereof.

(b.)  That any and all inventions, discoveries, improvements, writings
(including computer software), or compilations which you may conceive or make,
either alone or jointly with others during your employment by SEQUA which relate
to or are useful in the business of SEQUA, will be the exclusive property of
SEQUA and will be regarded as SEQUA's trade secrets and you will promptly and
fully disclose all such inventions, discoveries, improvements, writings or
compilations to SEQUA.

(c.)  That, irrespective of whether your employment by SEQUA may have terminate
you will assist SEQUA, at SEQUA's expense, and sign any and all documents
necessary or appropriate to assign to SEQUA your entire right, title and
interest in and to any and all inventions, discoveries, improvements, writings
or compilations specified in Paragraph 1.b., and to prepare and execute
Assignments and such other documents as shall be necessary or appropriate to
permit the expeditious preparation, filing or prosecution of such applications
for patents or copyrights, or the issuance of patents or copyrights thereon in
the name of SEQUA in any countries and to protect the same against infringement
by others.

2.  Non-Competition.

(a.)  Employee acknowledges and agrees that SEQUA is engaged in a highly
competitive business and that by virtue of Employee's high executive position
and responsibilities with SEQUA and Employee's access to the Confidential
Information and Trade Secrets as set forth in Paragraph 1 above, engaging in any
business which is directly competitive with the Company will cause it great and
irreparable harm.

(b.)  Accordingly, Employee covenants and agrees that so long as Employee is
employed by the Company and for a period of one (1) year after such employment
is terminated, whether voluntarily or involuntarily, Employee will not, without
the express written consent of the Chief Executive Officer of SEQUA, directly or
indirectly, own, manage, operate or control, or be employed in a capacity
similar to the position(s) held by Employee with SEQUA, by any company or other
for-profit entity engaged in the design, manufacture, marketing or sale of
products and services provided by Sequa for which Employee had responsibility or
about which Employee acquired Confidential Information and/or Trade Secrets.
Because Employee has international responsibilities, in recognition of the
international nature of the SEQUA's business which includes the sale of its
products and services nationwide and internationally, this restriction shall
apply in all areas of the United States, Argentina, Australia, Brazil, Canada,
England, France, Germany, Holland, Hong Kong, India, Israel, Italy, Japan,
Mexico, Portugal, Singapore, South Africa, Spain, Sweden, Thailand and Wales but
only to the extent that Employee gained knowledge while employed by SEQUA of its
technology, business opportunities or marketing strategies in that particular
country.

(c.)  Employee understands and agrees that Employee may accept employment with a
company in any geographic location and without regard to this Agreement as long
as the employment pertains solely to that part of the business that is not
competitive with the type of services for which Employee had responsibility or
about which Employee acquired Confidential Information and/or Trade Secrets at
any time while employed by SEQUA, provided that prior to accepting such
employment, SEQUA receives a written assurance reasonably satisfactory to SEQUA
from the prospective employer that Employee will not render services in that
part of the business or in any capacity which competes with SEQUA.

(d.)  If you are unable to obtain employment consistent with your training and
education solely because of the provisions of this paragraph, such provision
shall bind you as long as SEQUA, in its sole discretion, makes payments to you
of an amount equal to your monthly base pay at termination (exclusive of extra
compensation or employee benefits) on or before the fifteenth day of each month;
however, the total sum to be paid by SEQUA shall in no event be any amount
greater than the equivalent of twelve (12) such monthly payments. You will,
during each month for which you claim payments, give SEQUA a detailed written
account of your efforts to obtain employment and such account will include a
statement by you that, although you conscientiously sought employment, you were
unable to obtain it solely because of the provisions of this paragraph. It is
understood that SEQUA need not make a monthly payment to you for any month
during which you have failed to account to SEQUA as provided for herein, but
that the restriction on employment provided in this paragraph shall still apply.

You shall be relieved of your agreement as in this paragraph set forth if an
officer of SEQUA gives you written permission to accept available employment, or
gives you a written release from the obligations of this paragraph, or fails to
make the monthly payment required in the above paragraph even though you have
fully complied with your obligation to provide detailed written accounts. Upon
your obtaining employment, you will promptly give written notice of such
employment to SEQUA. It is understood that SEQUA may discontinue the aforesaid
monthly payments at any time.

3.  Reasonableness of Restrictions.

Employee also understand and agrees that the business in which SEQUA is engaged
is competitive on a global basis and that, because of the competitive nature of
SEQUA's business, compliance with the restrictions set for this Agreement.
Agreement is reasonably necessary for the protection of SEQUA.

4.  Enforcement.

Employee acknowledges and agrees that compliance with the covenants set forth in
this Agreement is necessary to protect the business and goodwill of SEQUA and
that any breach of this Agreement or any subparagraph thereof will result in
irreparable and continuing harm to SEQUA, for which money damages may not
provide adequate relief. Accordingly, Employee further understands and agrees
that in the event Employee violates or breaches this Covenant Not to Compete
Agreement, SEQUA may obtain from any court of competent jurisdiction preliminary
or permanent injunctive relief, without the necessity of posting bond or other
security, enforcing the terms of this Agreement. Employee agrees to pay all
legal fees and costs incurred by SEQUA in seeking to enforce this Covenant Not
to Compete Agreement.

 

Miscellaneous.

 

5.  Employee represents that he has no agreement with or obligations to others
in conflict with this Agreement; that should this Agreement be adjudicated
illegal in any respect by a court of competent jurisdiction, then only such part
of the particular provision so adjudicated shall be abrogated and the remainder
of such provision and all other provisions of this Agreement shall remain in
full force and effect.

6.  This Agreement shall bind Employee's heirs, executors, administrators and
legal representatives and Employee's rights and obligations hereunder may not be
assigned or otherwise transferred by you. SEQUA may assign its rights, together
with its obligations hereunder, in connection with any sale, transfer or other
disposition of all or substantially all of its interest in the business or
activity in connection with which Employee are employed.

 

It is understood that the agreement evidenced by this letter, together with your
Employment Agreement dated as of March 1, 2004, constitutes the entire agreement
between you and SEQUA, and cannot be changed or modified except in writing
signed by The Chief Executive Officer of SEQUA.

SEQUA CORPORATION

BY /s/ Norman E. Alexander





[Chief Executive Officer of Sequa]

The undersigned hereby acknowledges receipt of a copy of this Agreement and
acceptance of its terms.

     

/s/ Howard Leitner





Date:

 